DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 3-5, 7, and 20-21 have been amended.
Claim(s) 2 have been canceled.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 1-24 are now withdrawn as amendments made to claim(s) 1, 3-5, 7, and 20-21 have overcome the previous 112 rejections.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 02/04/2021 with respect to Claim(s) 1, and 3-27 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1 to patentably distinguish over prior art of Zhang alone or in combination with others, however the Examiner believes that Zhang in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 1, and 3-27 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.
For further details see the rejections/objections for Claim(s) 1, and 3-27 herein.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3-11, 13-14 and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20080170982; hereinafter Zhang) in view of Bozkurt et al. (US 20170224280).
Regarding claim 1, Zhang teaches in figure(s) 1-95 a sheet (para. 143 – carbon nanotube sheet 7901; figure 79) comprising a carrier (insulating substrate 7902) made (para. 144 - electron emission from tips (free ends extended from the sheet) and from the sides of nanofibers within the sheet; para. 416 - Piezoelectric and ferroelectric based stress, strain, or pyroelectric sensors can exploit the electronically conducting nanofiber sheets of invention embodiments as electrodes on one or both sides of a piezoelectric or ferroelectric sheet; figures 80,95) associated with said carrier, wherein said at least one sensor wire has an electrical conductivity that varies upon application of an exterior stress (para. 416 - elastically deformable nanotube sheets can be used as stress and strain sensors, wherein the sensor response is provides by a change in resistance of the nanotube sheet in response to an applied stress or strain; para. 109 - dependence of electrical resistance upon the twist level (in turns/meter) for a solid-state spun MWNT yarn; figure 47; para. 770 - elastomeric antennas can be made of one uniform size, and then stretched to obtain a desired size and desired antennae properties; figure 63).
Zhang does not teach explicitly wherein said at least one sensor wire comprises insulating components and conductive components that are intimately associated and arranged to allow conductive bridges to appear between the conductive components of said at least one sensor wire, and wherein said at least one sensor wire is associated with the carrier so that at least one exterior stress applied to said carrier is directly transmitted to said at least one sensor wire in order to provoke a variation in the number of conductive bridges and cause a variation of the electrical conductivity of said at least one sensor wire.
However, Bozkurt teaches in figure(s) 2, 4, 6-7, 9 and 17 wherein said at least one sensor wire comprises insulating components and conductive components that are (abs. - each of the first multi-component strands including a conductive portion and a non-conductive portion; force sensor; figures 9, 2,4, 6-7,17) and arranged to allow conductive bridges to appear between the conductive components of said at least one sensor wire (para. 108 -  textile patch 10 includes more than one layer of interlaced multicomponent strands. Each layer including at least two parallel sets of multi-component strands, with the possibility of having one common set of parallel multi-component strands between two layers. These layers are interlaced to form sensors at certain intersections of the multi-component strands), and wherein said at least one sensor wire is associated with the carrier (para. 84 - base polymer throughout the cross-section of the CoMFi ; multi-component strands 46 include a base 54, a first leg 58 coupled to the base 54; figure 9) so that at least one exterior stress (force) applied to said carrier is directly transmitted to said at least one sensor wire in order to provoke a variation in the number of conductive bridges and cause a variation of the electrical conductivity of said at least one sensor wire (para. 78 -  utilizes the precise structure and conductive properties of orthogonally interlaced multi-component strand in a woven fabric (from single texel to an array of texels) to sense mechanical forces, record biopotentials, and measure impedances; impedance analyzer in figure 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang by having wherein said at least one sensor wire comprises insulating components and conductive components that are intimately associated and arranged to allow conductive bridges to appear between the conductive components of said at least one sensor wire, A smart patch including multi-component strands integrated into clothing or other textiles where the strands of the smart patch include sensory elements that can measure tactile forces" (abstract).
 
Regarding claim 3, Zhang teaches in figure(s) 1-95 the sheet according to Claim 1, wherein said at least one sensor wire includes at least one strand formed from a spun yarn of conductive fibres, which yarn is composed of intermixed insulating fibres and conductive fibres (para. 213 - spun twisted nanofiber yarns, ribbons, or sheets are optionally overcoated or infiltrated with an agent (such as a polymer) that serves any of various functions (such as to increase the bonding between nanofibers, to provide electrical insulation).

Regarding claim 4, Zhang teaches in figure(s) 1-95 the sheet according to Claim 1, wherein said at least one sensor wire includes a filament made from an insulating material filled with conductive particles (para. 336 - by hot filament CVD to produce CF.sub.2 radicals, which polymerize to produce poly (tetrafluoroethylene) on the surface of individual nanofibers … such coating using an electrically insulating polymer is useful for making poorly conducting twisted yarns from originally electrically conducting nanofibers).

Regarding claim 5, Zhang teaches in figure(s) 1-95 the sheet according to Claim 1, wherein said at least one sensor wire includes a plurality of filaments at least two of which are conductive, the rest being insulating filaments (para. 726 - a two-ply MWNT yarn (comprised of 12 .mu.m diameter singles yarns) that has been inserted in a conventional fabric comprising 40 .mu.m diameter melt-spun filaments; figure 42).

Regarding claim 6, Zhang teaches in figure(s) 1-95 the sheet according to Claim 1, wherein the carrier is made of a plastic material (para. 729 -  free-standing MWNT sheet were placed onto a substrate e.g., glass, plastic, or metal foil).

Regarding claim 7, Zhang teaches in figure(s) 1-95 the sheet according to Claim 1, wherein the carrier is composed of textile filaments or wires that may be randomly arranged with respect to one other (para. 24 - randomly oriented CNTs), the carrier possibly, where appropriate, being woven, nonwoven, knitted or tressed.

Regarding claim 8, Zhang teaches in figure(s) 1-95 the sheet according to Claim 7, wherein the carrier is composed of glass fibres (para. 729 -  free-standing MWNT sheet were placed onto a substrate e.g., glass, plastic, or metal foil).

Regarding claim 9, Zhang teaches in figure(s) 1-95 the sheet according to Claim 1, wherein the carrier is made of paper (para. 99 - MWNT sheet attached to the substrate non-porous paper).

Regarding claim 10, Zhang teaches in figure(s) 1-95 the sheet according to Claim 1, wherein said at least one sensor wire includes a plurality of strands (para. 308 - ply multiple single-strand yarns together to continuously make multi-strand yarns).

Regarding claim 11, Zhang teaches in figure(s) 1-95 the sheet according to Claim 1, it comprises comprising a single sensor wire (para. 407 - fuel cell electrode can comprise a singles or folded yarn).

Regarding claim 13, Zhang teaches in figure(s) 1-95 the sheet according to Claim 1, it comprises comprising a plurality of sensor wires (para. 41 - a primary assembly comprising a plurality of generally aligned nanofibers; figures 3,16,42).

Regarding claim 14, Zhang teaches in figure(s) 1-95 the sheet according to the preceding claim 13, wherein each sensor wire has a rectilinear shape (multiwalled/two-ply MWNT yarn; figures 39,42).

Regarding claim 16, Zhang teaches in figure(s) 1-95 the sheet according to Claim 13, wherein the plurality of wires extends in a single direction (nanotube sheet or yarn array feeder 6303 in figure 63).

Regarding claim 17, Zhang teaches in figure(s) 1-95 the sheet according to Claim 13, wherein the plurality of sensor wires extends in at least two secant directions that are preferably perpendicular, in order to form a mesh (para. 141 -  two electrically conducting nanofiber yarns are woven orthogonally; two-ply/two-fold MWNT yarn; figures 13, 42).

Regarding claim 18, Zhang teaches in figure(s) 1-95 An assembly comprising a plurality of sheets according to Claim 1, wherein two adjacent sheets are connected in series (para. 468 - contacting stacks of identically oriented nanotube sheet stacks).

Regarding claim 19, Zhang teaches in figure(s) 1-95 a detecting device comprising the sheet or the assembly according to Claim 1, it furthermore comprises and a detecting circuit that is connected to said at least one sensor wire(s) in order to detect electrical reactions during mechanical stresses (para. 413 -  nanotube yarns can also be incorporated into composite structures to sense mechanical deformation of these structures …twisted nanotube yarns in a soldier's uniform could provide an electrically transmissible signal indicating that a soldier has been wounded in a particular location) applied to said carrier(s) and transmitted directly to said at least one sensor wire(s).

Regarding claim 20, Zhang teaches in figure(s) 1-95 the detecting device according to Claim 19, comprising one detecting circuit for connection to all of the sensor wires (processor 6402 connecting to NWNT nanofiber sheet 6401; figure 64).

Regarding claim 21, Zhang teaches in figure(s) 1-95 the detecting device according to Claim 19, comprising one detecting circuit for each sensor wire (para. 740 - In a single yarn end-tip geometry incandesced light emission was observed from the end of the yarn when the applied voltage exceeded 1460 V).

Regarding claim 22, Zhang teaches in figure(s) 1-95 a structure comprising a substrate (substrate of 6402 in figure 64) on which the detecting device according to Claim 19 is placed.

Regarding claim 23, Zhang teaches in figure(s) 1-95 the structure according to Claim 22, wherein said substrate is chosen from the list comprising: plasterboard, mortar, concrete, brick, tiling, piping, insulating foam or wool (para. 372 - carbon nanofiber component can provide the electrical conductivity needed for yarn application for electrical heating, and the wool component can provide the beneficial characteristics of wool, such as the ability to absorb sweat), and wood (para. 191 - 105 is the end of a miniature wooden spindle about which the nanotube fiber has been wrapped).

Regarding claim 24, Zhang teaches in figure(s) 1-95 a method for an exterior stress on a detecting device according to Claim 19, said method comprising the following steps: 
providing the detecting device (para. 416 - elastically deformable nanotube sheets can be used as stress and strain sensors); 
sending, sequentially or continuously, a current to the sensor wire (I-V plot of MWNT; figures 67,76,97) via the detecting circuit; 
measuring an electrical parameter (R vs strain/twist in figures 35,47) , preferably conductivity, and saving these measured values; 
processing these measured values in the detecting circuit to generate a signal representative of the electrical parameter (para. 416 - size or stretch-induced resistance changes are large enough to be usefully measurable; R vs strain/twist in figures 35,47).

Regarding claim 25, Zhang teaches in figure(s) 1-95 the sheet according to Claim 10, wherein said at least one sensor wire includes between two and five strands (para. 58 - forming two-folded, four-folded, and multi-folded yarns).

Regarding claim 26, Zhang teaches in figure(s) 1-95 the sheet according to Claim 17, wherein the at least two secant directions are perpendicular (para. 141 -  two electrically conducting nanofiber yarns are woven orthogonally; two-ply/two-fold MWNT yarn; figures 13, 42).

Regarding claim 27, Zhang teaches in figure(s) 1-95 the method according to Claim 24, wherein the electrical parameter is conductivity (para. 416 - elastically deformable nanotube sheets can be used as stress and strain sensors, wherein the sensor response is provides by a change in resistance of the nanotube sheet in response to an applied stress or strain).

Allowable Subject Matter

Claim(s) 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 12 and 15, the prior arts of record do not fairly teach or suggest “wherein said sensor wire has a shape comprising a plurality of rectilinear segments that are parallel to one another, each segment comprising two ends allowing it to be connected to the preceding and following segments by a curved segment” including all of the limitations of the base claim and any intervening claims.
                                                                             
Prior art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Alfiero et al. (US 5915758) discloses "Bridge For Low Resistance Electrical Connections And Method Of Using Same".

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868